Label Matrix for local noticing              Envista Credit Union                          Topeka Divisional Office
1083-5                                       3626 SW Wanamaker                             240 US Courthouse
Case 20-40385                                Topeka, KS 66614-4528                         444 SE Quincy
District of Kansas                                                                         Topeka, KS 66683-3592
Topeka
Tue Aug 4 10:09:09 CDT 2020
ALLtran Finanacial LP                        (c)AMERICAN CORADIUS INTERNATIONAL LLC        Anesthesia Associates Of Topeka PA
PO Box 722929                                37 RUST LN                                    823 SW Mulvane St Ste 210
Houston TX 77272-2929                        BOERNE TX 78006-8288                          Topeka KS 66606-1679



Bank of America                              Berlin Wheeler Inc                            Best Buy/CBNA
Attn: Bankruptcy                             PO Box 479                                    PO Box 6497
4909 Savarese Cir                            Topeka KS 66601-0479                          Sioux Falls SD 57117-6497
Tampa FL 33634-2413


Blitt and Gaines PC                          CBCS                                          Citibank
6804 W 107th St Ste 150                      PO Box 2589                                   Citicorp Credit Srvs/Centralized Bk dept
Overland Park KS 66212-1759                  Columbus OH 43216-2589                        PO Box 790034
                                                                                           Saint Louis MO 63179-0034


Citibank North America                       City of Topeka                                Computer Credit Inc
Citibank SD MC                               215 SE 7th St                                 PO Box 5238
425 5800 South Corp Pl                       Topeka KS 66603-3973                          Winston Salem NC 27113-5238
Sioux Falls SD 57101


Creditors Service Bureau Inc                 Direct TV                                     Downing Septic Blue Sky
3410 SW Van Buren St                         PO Box 3427                                   2919 NE Grant St
Topeka KS 66611-2479                         Bloomington IL 61702-3427                     Topeka KS 66616-1577



Envista Credit Union                         FedLoan Servicing                             Internal Revenue Service
Attn: Bankruptcy                             Attn: Bankruptcy                              PO Box 7346
3626 SW Wanamaker Rd                         PO Box 69184                                  Philadelphia PA 19101-7346
Topeka KS 66614-4528                         Harrisburg PA 17106-9184


Jamie Gruber                                 KS Child Support Enforcement                  Robert Downing
3618 SW Skyline Pkwy Apt F                   915 SW Harrison                               2919 NE Grant St
Topeka KS 66614-3856                         Topeka KS 66612-1505                          Topeka KS 66616-1577



Stormont-Vail Health                         Topeka Pathology Group PA                     U.S. Trustee
1500 SW 10th Ave                             PO Box 117                                    Office of the United States Trustee
Topeka KS 66604-1353                         Topeka KS 66601-0117                          301 North Main Suite 1150
                                                                                           Wichita, KS 67202-4811


US Bank/Dillons                              Usaa Federal Savings Bank                     Zimmerman & Zimmerman PA
Attn: Bankruptcy                             Attn: Bankruptcy                              909 SE Quincy St
PO Box 5229                                  10750 W Interstate 10                         Topeka KS 66612-1115
Cincinnati OH 45201-5229                     San Antonio TX 78288-1600
                                  Case 20-40385    Doc# 21-2          Filed 08/04/20   Page 1 of 2
Christopher J Redmond                                  Jamie Lynn Baumgartner                               Troy A. Berberick
Redmond Law Firm, LLC                                  5043 SW 69th St                                      Berberick Law, LLC
6731 West 121st St., Suite 226                         Auburn, KS 66402-9589                                2900 SW Wanamaker Dr., Suite 204
Overland Park, KS 66209-2003                                                                                Topeka, KS 66614-4188


Troy Lynn Baumgartner
5043 SW 69th St
Auburn, KS 66402-9589




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


American Coradius International LLC                    End of Label Matrix
35A Rust Ln                                            Mailable recipients      33
Boerne TX 78006-8202                                   Bypassed recipients       0
                                                       Total                    33




                                      Case 20-40385          Doc# 21-2          Filed 08/04/20       Page 2 of 2
